                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


MICHELLE LEE PFITZER,

                            Plaintiff,

              v.                                        Case No. 20-CV-49

ANDREW M. SAUL,
Commissioner of the Social Security Administration,

                            Defendant.


                             DECISION AND ORDER


1. Introduction

       Plaintiff Michelle Lee Pfitzer alleges she has been disabled since December 15,

2015. (Tr. 16.) She seeks disability insurance benefits and supplemental security income.

After her applications were denied initially (Tr. 16) and upon reconsideration (Tr. 16), a

hearing was held before an administrative law judge (ALJ) on August 2, 2018. (Tr. 16.) On

January 24, 2019, the ALJ issued a written decision concluding that Pfitzer was not

disabled. (Tr. 33) After the Appeals Council denied Pfitzer’s request for review on

November 14, 2019 (Tr. 1-4), she filed this action. All parties have consented to the full

jurisdiction of a magistrate judge (ECF Nos. 4, 6), and this matter is ready for resolution.



                                             1

        Case 1:20-cv-00049-WED Filed 10/20/20 Page 1 of 23 Document 21
2. ALJ’s Decision

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step one the ALJ

determines whether the claimant has engaged in substantial gainful activity. 20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i). The ALJ found that Pfitzer “has not engaged in

substantial gainful activity since December 15, 2015[.]” (Tr. 19.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(a)(4)(ii), (c), 416.920(a)(4)(ii), (c). An impairment is

severe if it significantly limits a claimant’s physical or mental ability to do basic work

activities. 20 C.F.R. §§ 404.1522(a), 416.922(a). The ALJ concluded that Pfitzer has the

following severe impairments: “fibromyalgia, migraines, bipolar disorder, mood

disorder, attention deficit hyperactivity disorder (ADHD), and anxiety[.]” (Tr. 19.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “the listings”), 20

C.F.R. §§ 404.1520(a)(4)(iii), 404.1525, 416.920(a)(4)(iii), 416.925. If the impairment or

impairments meets or medically equals the criteria of a listing and also meets the twelve-

month durational requirement, 20 C.F.R. §§ 404.1509, 416.909, the claimant is disabled. 20

C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairment or impairments is not of a



                                       2
        Case 1:20-cv-00049-WED Filed 10/20/20 Page 2 of 23 Document 21
severity to meet or medically equal the criteria set forth in a listing, the analysis proceeds

to the next step. 20 C.F.R. §§ 404.1520(e), 416.920(e). The ALJ found that Pfitzer “does not

have an impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments[.]” (Tr. 21.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite her impairments.

20 C.F.R. §§ 404.1545(a)(1), 416.945(a). In making the RFC finding the ALJ must consider

all of the claimant’s impairments, including impairments that are not severe. 20 C.F.R. §§

404.1545(a)(2), 416.945(a)(2). In other words, “[t]he RFC assessment is a function-by-

function assessment based upon all of the relevant evidence of an individual's ability to

do work-related activities.” SSR 96-8p. The ALJ concluded that Pfitzer has the RFC

       to perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)
       except she is limited to no climbing of ladders, ropes, or scaffolds;
       occasional climbing of ramps and stairs; occasional balancing, stooping,
       crouching, kneeling and crawling; and no exposure to unprotected heights
       or unprotected moving machinery. She is further limited to understanding,
       carrying out and remembering no more than simple instructions; simple,
       routine tasks performed in an environment free from fast paced production
       requirements, involving only simple work-related decisions, and few, if
       any, workplace changes; and only occasional interaction with the public,
       coworkers or supervisors.

(Tr. 23.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1560, 416.920(a)(4)(iv), 416.960. Pfitzer’s past relevant


                                           3
            Case 1:20-cv-00049-WED Filed 10/20/20 Page 3 of 23 Document 21
work was as a nursing assistant and electronics assembler. (Tr. 31.) The ALJ concluded

that Pfitzer “is unable to perform any past relevant work[.]” (Tr. 31.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering her RFC, age, education,

and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1560(c), 416.920(a)(4)(v),

416.960(c). At this step, the ALJ concluded that, “considering [Pfitzer’s] age, education,

work experience, and residual functional capacity, there are jobs that exist in significant

numbers in the national economy that the claimant can perform.” (Tr. 31.) In reaching

that conclusion, the ALJ relied on testimony from a vocational expert (VE) who testified

that a hypothetical individual of Pfitzer’s age, education, work experience, and RFC could

perform occupations such as document preparer, addresser, and call out operator. (Tr.

32.) After finding that Pfitzer could perform work in the national economy, the ALJ

concluded she was not disabled. (Tr. 32.)

3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.



                                       4
        Case 1:20-cv-00049-WED Filed 10/20/20 Page 4 of 23 Document 21
Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir.

2008)).

4. Analysis

   4.1. Waiver of right to counsel

          Pfitzer was not represented by counsel at the hearing before the ALJ. It is well-

established in the Court of Appeals for the Seventh Circuit that, when a claimant appears

unrepresented before an ALJ, the ALJ must advise her of the availability of counsel. The

Seventh Circuit has been very clear as to what is necessary before an individual may be

deemed to have waived her statutory right to be represented at a hearing before an ALJ:

          To ensure valid waivers, ALJs must explain to pro se claimants “(1) the
          manner in which an attorney can aid in the proceedings, (2) the possibility
          of free counsel or a contingency arrangement, and (3) the limitation on
          attorney fees to 25 percent of past due benefits and required court approval
          of the fees.”




                                          5
           Case 1:20-cv-00049-WED Filed 10/20/20 Page 5 of 23 Document 21
Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007) (quoting Binion v. Shalala, 13 F.3d 243,

245 (7th Cir. 1994); Thompson v. Sullivan, 933 F.2d 581, 584 (7th Cir. 1991)); Jozefyk v.

Berryhill, 923 F.3d 492, 496, (7th Cir. 2019).

       “If the ALJ does not obtain a valid waiver, the matter must be remanded for a new

hearing unless the Commissioner can establish ‘that the ALJ fully and fairly developed

the record.’” Beth v. Astrue, 494 F. Supp. 2d 979, 1000 (E.D. Wis. 2007) (quoting Binion, 13

F.3d at 245). While “[t]he ALJ does not act as counsel for claimant, but as an examiner

who thoroughly develops the facts,” the record must reflect that the claimant did not

suffer prejudice from her lack of counsel. Thompson, 933 F.2d at 586 (citing Smith v.

Schweiker, 677 F.2d 826, 829 (11th Cir. 1982)). If the Commissioner can establish this, “the

plaintiff has the opportunity to rebut this showing by demonstrating prejudice or an

evidentiary gap.” Binion, 13 F.3d at 245.

       On May 16, 2018, Pfitzer was sent a written notice of her hearing. (Tr. 193-98.) The

notice stated:

       You may choose to have a representative help you. We will work with this
       person just as we would work with you. If you decide to have a
       representative, you should find one quickly so that person can start
       preparing your case.

       Many representatives charge a fee. Some representatives charge a fee only
       if you receive benefits. Others may represent you for free. Usually, your
       representative may not charge a fee unless we approve it. If you get a
       representative, you or that person must notify us in writing.




                                       6
        Case 1:20-cv-00049-WED Filed 10/20/20 Page 6 of 23 Document 21
(Tr. 195.) Attached to the notice was a pamphlet entitled, “Your Right to Representation.”

(Tr. 200-01.) The pamphlet contains all of the information the Seventh Circuit says an ALJ

must provide to a claimant regarding her right to an attorney. Pfitzer signed an

acknowledgement of receipt of the notice of hearing. (Tr. 213.)

       Pfitzer argues, and the Commissioner does not deny, that he ALJ did not mention

the “notice of hearing” form or “right to representation” form at the hearing. (ECF No. 20

at 2; Tr. 184-87, 200-01.) Pfitzer argues the ALJ erred by not explaining that a

representative would be paid on a contingent fee basis. (ECF No. 11 at 11.) She argues

there is no evidence that she received or read either form. (ECF No. 20 at 2.)

       The Commissioner argues that the Seventh Circuit has held that, “so long as [the

mailing] contains the required information, written notice adequately apprises a claimant

of his right to counsel.” (ECF No. 19 at 5) (quoting Jozefyk, 923 F.3d at 496-97). He states

that “[t]he court noted that the written notice is especially effective ‘when the ALJ issues

the claimant an oral reminder at the hearing.’” (Id.) He also argues that a claimant’s

appearance at the correct time and place for a hearing suggests she received the hearing

notice with the pamphlet attached. (Id.)

       At Pfitzer’s hearing the ALJ stated:

       So then before we go any further I need to insure [sic] on the record that
       you understand your rights to representation… Now Ms. Pfitzer, you have
       the right to be represented by an attorney or a non-attorney, excuse me. A
       representative can obtain information about your claim, submit evidence,
       explain medical terms, help protect your rights and make any requests or
       give any notice about the proceedings before me. A representative may not


                                       7
        Case 1:20-cv-00049-WED Filed 10/20/20 Page 7 of 23 Document 21
       charge or receive a fee unless I approve it. If you appoint a representative
       you may be responsible for certain medical expenses – or for certain
       expenses such as copying medical records and that sort of thing. Some legal
       service organizations will offer legal representation free of charge if you
       satisfy the qualifying requirement for that organization… Nevertheless, a
       representative can present your evidence in a way that is most favorable to
       your case. Under the regulations, because you haven’t spoken to anybody
       in our office about this issue before, this is the first time you’ve seen me, if
       you wanted to have some additional time to look for a representative, now
       that I’ve explained everything to you, we would postpone the hearing
       today…

(Tr. 43-45.) The ALJ asked Pfitzer if she understood her right to representation and if she

nevertheless “want[ed] to proceed with the hearing today without a representative[.]”

(Tr. 45-46.) Pfitzer responded, “we can continue.” (Tr. 46.)

       “[S]o long as it contains the required information, written notice adequately

apprises a claimant of [her] right to counsel.” Jozefyk, 923 F.3d at 497. And “[t]hat’s

especially true when the ALJ issues the claimant an oral reminder at the hearing.” (Id.)

Although she denies having received the pamphlet, Pfitzer signed an acknowledgement

of receipt of the notice of hearing, to which the pamphlet was attached. (ECF No. 20 at 3;

Tr. 213.) She was reminded of her rights at the hearing by the ALJ before affirmatively

waiving her rights and continuing with the hearing. This was enough to waive her right

to counsel. See also John L. v. Berryhill, No. 17 C 7537, 2019 WL 2601353, at *6 (N.D. Ill.

June 25, 2019) (“The fact that Claimant was informed of his rights by mail instead of by

the ALJ herself does not invalidate his waiver.”) (citing Josefyk [sic], 923 F.3d at 497).




                                       8
        Case 1:20-cv-00049-WED Filed 10/20/20 Page 8 of 23 Document 21
   4.2. Medical Opinion Evidence

       Dr. Emily Rademacher, Pfitzer’s treating psychiatrist, on June 8, 2018, wrote a

letter stating that Pfitzer was totally disabled in all major life areas due to combination of

bipolar disorder, generalized anxiety disorder, ADHD, and fibromyalgia. (Tr. 933.) Dr.

Rademacher stated that Pfitzer’s mental impairments were not controlled despite

treatment. (Tr. 933.) She opined that Pfitzer’s fibromyalgia worsened in 2014, and her

mental health declined as her physical health deteriorated. (Tr. 933.) According to Dr.

Rademacher, Pfitzer’s mental health symptoms made functioning at work impossible.

(Tr. 933.)

       The ALJ gave little weight to Dr. Rademacher’s opinion that Pfitzer was unable to

work due to mental impairments. (Tr. 29.) He found Dr. Rademacher’s opinion “not

supported by the objective findings about [Pfitzer’s] mental functioning.” (Id.) He stated

that, “[a]lthough [Pfitzer] reported significant mental symptoms, Dr. Rademacher

documented some good function during examinations.” (Id.) The ALJ discussed Dr.

Rademacher in August 2017 and then again in February 2018 documenting objective

findings of good functioning on the part of Pfitzer. (Id.)

       In contrast, the ALJ gave “great weight to [Dr. Esther Lefevre and Dr. Larry

Kravitz’s (state agency psychological consultants)] general assessments of moderate

limitations[.]” (Tr. 30.) The state agency consultants offered their opinions on June 1, 2016,

and January 18, 2017. (Tr. 97, 114, 134, 154.) Thus, Dr. Rademacher considered over fifteen



                                       9
        Case 1:20-cv-00049-WED Filed 10/20/20 Page 9 of 23 Document 21
months of additional evidence that the state agency psychological consultants did not.

(Tr. 29, 933.)

       Pfitzer challenges the “little weight” the ALJ afforded the opinion of Dr.

Rademacher. (ECF No. 11 at 12-17.) She argues that the evidence between January 18,

2017, and June 8, 2018, is important because it contains most of Pfitzer’s psychiatric

treatment notes with Dr. Rademacher. (ECF No. 20 at 6.)

       In response, the Commissioner argues that the ALJ reasonably gave little weight

to Dr. Rademacher’s opinion because it was inconsistent with her own objective

observations. (ECF No. 19 at 18-19.) He asserts that, “although a treating source opinion

that does not meet the requirements for controlling weight must still be weighed using

the factors provided in 20 C.F.R. § 404.1527(c)(1)-(6),… the ALJ is not required to explicitly

address each of the factors in his opinion.” (ECF No. 19 at 17) (citing Collins v. Berryhill,

743 F. App’x 21, 25 (7th Cir. 2018); Elder, 529 F.3d at 415-16; Henke v. Astrue, 498 F. App’x

636, 640 n.3 (7th Cir. 2012)).

       “For claims filed before March 2017, a treating physician’s opinion on the nature

and severity of a medical condition is entitled to controlling weight if it is well-supported

by medical findings and consistent with substantial evidence in the record.” Johnson v.

Berryhill, 745 F. App’x 247, 250 (7th Cir. 2018) (unpublished) (citing 20 C.F.R. §

404.1527(c)(2); Brown v. Colvin, 845 F.3d 247, 252 (7th Cir. 2016)). “If an ALJ does not give

a treating physician’s opinion controlling weight, the regulations require the ALJ to



                                       10
        Case 1:20-cv-00049-WED Filed 10/20/20 Page 10 of 23 Document 21
consider the length, nature, and extent of the treatment relationship, frequency of

examination, the physician’s specialty, the types of tests performed, and the consistency

and supportability of the physician’s opinion” to determine how much weight to give the

opinion. Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009) (citing 20 C.F.R. § 404.1527(c)(2)).

       While “[a]n ALJ must offer good reasons for discounting a treating physician’s

opinion,” Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010) (internal quotations and

citation omitted), courts will uphold “all but the most patently erroneous reasons for

discounting a treating physician’s assessment.” Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir.

2015) (citing Luster v. Astrue, 358 F. App’x 738, 740 (7th Cir. 2010) (unpublished)).

       Pfitzer argues that, in addition to the evidence of good functioning in Dr.

Rademacher’s notes, her notes also document “abnormalities.” (ECF No. 11 at 13.) But

those “abnormalities” were largely what Pfitzer reported to Dr. Rademacher. The only

allegedly “abnormal” observations noted by Dr. Rademacher, as highlighted by Pfitzer,

were that in January 2017 Pfitzer “appeared sad, cried off and on throughout the

appointment, and paced” (ECF No. 11 at 14), in August 2017 Pfitzer “appeared irritable”

and “stood and paced” (ECF No. 11 at 13), and in February 2018 Pfitzer “had only fair

eye contact and constricted affect” (ECF No. 11 at 13-14). But the ALJ reasonably

considered these “abnormal” observations, along with evidence of good functioning and

documentation of Pfitzer’s reported symptoms, to determine that “Dr. Rademacher’s




                                      11
       Case 1:20-cv-00049-WED Filed 10/20/20 Page 11 of 23 Document 21
opinion is not supported by the objective findings of [Pfitzer’s] mental functioning.” (Tr.

29.)

       It is true that Dr. Rademacher considered more than a year of additional evidence

from direct observation that the state psychologists did not have available to them. (Tr.

933.) Pfitzer argues that the more-recent treatment notes are more probative than the

“MRIs showing new ‘mild’ or ‘minimal’ narrowing” that the court in Keys v. Berryhill, 679

Fed. Appx. 477, 481 (7th Cir. 2017), determined would not have changed the doctors’

opinions. However, Pfitzer does not point to any evidence suggesting that her condition

deteriorated after she was evaluated by the state agency psychologists. Thus, the court

cannot conclude that, simply because Dr. Rademacher’s opinion was more recent, it was

“patently erroneous” for the ALJ to give the state experts’ opinions more weight than he

gave to Dr. Rademacher’s opinion.

       In short, the ALJ did not err in giving “little weight” to Dr. Rademacher’s opinion

based on its inconsistency with medical opinions from non-treating sources and his

conclusion that Dr. Rademacher’s opinion was “not supported by the objective findings

about [Pfitzer’s] mental functioning.”




                                      12
       Case 1:20-cv-00049-WED Filed 10/20/20 Page 12 of 23 Document 21
   4.3. Subjective symptoms

       4.3.1. Symptom Evaluation Standard § 404.1529(a)

       Pfitzer maintains that the ALJ improperly deviated from SSA regulations and

rulings by holding her allegations to a heightened “not-entirely-consistent-with-the-

record” standard. (ECF No. 11 at 17-20; ECF No. 20 at 3-6.)

       At the outset of his discussion of Pfitzer’s alleged symptoms the ALJ outlined the

correct legal standard, noting that he “considered all symptoms and the extent to which

these symptoms can reasonably be accepted as consistent with the objective medical

evidence and other evidence.” (Tr. 23 (citing 20 C.F.R. § 404.1529 and SSR 16-3p, 2016 SSR

LEXIS 4).) While the ALJ later used the phrase “not entirely consistent” (Tr. 24), a review

of the decision shows that the ALJ applied the correct standard. The ALJ did not require

Pfitzer's allegations to match the evidence exactly. Rather, he considered Pfitzer's alleged

symptoms in light of the evidence as a whole and concluded that some, but not all, of

those symptoms were consistent with the record. (See Tr. 23-28.)

       4.3.2. Subjective Symptom Evaluation

       In making his RFC determination the ALJ must engage in a two-step process to

evaluate a claimant’s symptoms. First, the ALJ “must consider whether there is an

underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce the individual’s symptoms, such as pain.” SSR 16-3p,

2017 WL 5180304 at *3; see also 20 C.F.R. § 404.1529. “Second, once an underlying physical



                                      13
       Case 1:20-cv-00049-WED Filed 10/20/20 Page 13 of 23 Document 21
or mental impairment(s) that could reasonably be expected to produce the individual’s

symptoms is established, [the ALJ] evaluate[s] the intensity and persistence of those

symptoms to determine the extent to which the symptoms limit an individual’s ability to

perform work-related activities.…” SSR 16-3p, 2017 WL 5180304 at *3. The ALJ’s

evaluation of a claimant’s symptoms is entitled to “special deference” and will not be

overturned unless it is “patently wrong.” Summers, 864 F.3d at 528 (citing Eichstadt v.

Astrue, 534 F.3d 663, 667-68 (7th Cir. 2008)).

       The ALJ offered the following boilerplate regarding Pfitzer’s subjective symptoms:

       After careful consideration of the evidence, the undersigned finds that
       [Pfitzer’s] medically determinable impairments could reasonably be
       expected to cause the alleged symptoms; however, [Pfitzer’s] statements
       concerning the intensity, persistence and limiting effects of these symptoms
       are not entirely consistent with the medical evidence and other evidence for
       the reasons stated in this decision.

(Tr. 24.) Pfitzer argues that the ALJ’s reasons for determining that her statements are “not

entirely consistent” with the evidence were not legally sufficient. (ECF No. 11 at 17-24.)

       In response, the Commissioner argues that “the ALJ considered the conflicting

evidence, but reasonably viewed the evidence as not supporting Pfitzer’s allegations of

disabling symptoms.” (ECF No. 19 at 23.) He further argues that “[t]he ALJ was not

required to disprove Plaintiff’s testimony with conclusive evidence.” (ECF No. 19 at 23)

(internal citations omitted).




                                      14
       Case 1:20-cv-00049-WED Filed 10/20/20 Page 14 of 23 Document 21
       In support of his decision that Pfitzer’s statements about the intensity, persistence,

and limiting effects of her symptoms are not entirely consistent with the evidence, the

ALJ stated that,

       Although the claimant had fibromyalgia and migraines, she still exhibited
       reasonably good function during a number of examinations including full
       orientation, a normal gait, and normal strength. The physical therapy
       records showed that she had improved function and reduced headaches
       with treatment. While she had mental impairments with abnormalities
       upon examination, the treatment records indicated that her conditions
       improved with a sufficient medication regimen… Her mental impairments
       were treated on an outpatient basis.

(Tr. 28.)

       As stated by Pfitzer, the ALJ did not explain how evidence that Pfitzer was fully

oriented, had a normal gait, and normal strength was inconsistent with her alleged limits

from either fibromyalgia or headaches. Nor did the ALJ cite any evidence to support his

conclusion that Pfitzer’s mental impairments improved with medication. The record does

not evidence any sustained improvement in Pfitzer’s mental health symptoms with

medication.

       And as for his observation that Pfitzer’s mental impairments were treated on an

outpatient basis, “the institutionalization of the mentally ill is generally reserved for

persons who are suicidal, otherwise violent, demented, or (for whatever reason)

incapable of taking even elementary care of themselves.” Voigt v. Colvin, 781 F.3d 871, 876

(7th Cir. 2015). A person may have severe limits on her ability to function while in a

workplace without needing inpatient mental health treatment. See Punzio v. Astrue, 630


                                       15
        Case 1:20-cv-00049-WED Filed 10/20/20 Page 15 of 23 Document 21
F.3d 704, 712, (7th Cir. 2011) (citing Bauer v. Astrue, 532 F.3d 606, 608-09 (7th Cir. 2008)). It

is impermissible for an ALJ to “discount[] [a claimant]’s symptoms because [she] received

outpatient treatment as opposed to inpatient care.” Rosario v. Saul, 2019 U.S. Dist. LEXIS

142794, 2019 WL 3997139, *33 (E.D. Wis. Aug. 22, 2019). The court cannot determine

whether the ALJ would have reached the same conclusion regarding Pfitzer’s mental

symptoms if he had not drawn that impermissible inference. The ALJ erred in concluding

that the fact that Pfitzer received only outpatient mental health care was evidence that

her statements about the intensity, persistence, and limiting effects of her symptoms were

unsupported. (Tr. 28.)

       On remand the ALJ shall reevaluate the intensity, persistence, and limiting effects

of the mental symptoms from Pfitzer’s medically determinable impairments.

   4.4. RFC assessment

       Pfitzer argues that the ALJ erred by not including in the RFC limitations that are

supported by the record, including her pain, fatigue, and headaches; limitations on

concentration, persistence and pace; and interpersonal deficits. (ECF No. 13 at 25-30.) “As

a general rule, both the hypothetical posed to the VE and the ALJ's RFC assessment must

incorporate all of the claimant's limitations supported by the medical record.” Yurt v.

Colvin, 758 F.3d 850, 857 (7th Cir. 2014).




                                      16
       Case 1:20-cv-00049-WED Filed 10/20/20 Page 16 of 23 Document 21
       4.4.1. Pain, Fatigue, and Headaches

       Pfitzer argues that there is no evidence “that limiting [her] to sedentary work was

enough to accommodate [her] impairments and symptoms or that [she] could manage

occasional postural activities” and that “[t]he ALJ pointed to no evidence that despite

pain, [Pfitzer] could sit up to 6 hours in an 8-hour workday.” (ECF No. 11 at 25-26.) She

argues that “[t]he ALJ should have discussed if pain, headaches, and/or fatigue would

take [Pfitzer] off-task or to miss work more than permitted” and should have considered

the combined impact of her impairments. (ECF No. 11 at 27, 30.)

       In response, the Commissioner argues that, “[i]n reaching his RFC assessment, the

ALJ looked to the conflicting evidence. Such evidence included the objective medical

evidence, [Pfitzer’s] improvement with treatment, and the medical opinions. Because the

ALJ reasonably weighed that evidence, his decision should not be disturbed.” (ECF No.

19 at 8.)

       In discussing Pfitzer’s severe impairments the ALJ said the following about

limitations due to her pain, fatigue, and headaches:

       Sedentary work with occasional climbing of ramps and stairs, balancing,
       stooping, crouching, kneeling and crawling is supported by the medical
       evidence showing that [Pfitzer] had fibromyalgia with ongoing symptoms
       of chronic pain and fatigue, which would likely reduce her abilities to lift
       and carry heavy weight as well as engage in postural activities on a frequent
       or constant basis.

       The residual functional capacity states that [Pfitzer] is also limited to no
       climbing of ladders, ropes, or scaffolds and no exposure to unprotected
       heights or unprotected moving machinery. These restrictions are supported


                                       17
        Case 1:20-cv-00049-WED Filed 10/20/20 Page 17 of 23 Document 21
       by the evidence showing that the claimant had migraines, chronic pain, and
       fatigue.

       More restrictive limitations for [Pfitzer’s] physical impairments are not
       supported by the overall evidence. While she exhibited physical
       abnormalities and reported ongoing symptoms, she had some good
       function such as decreased frequency of headaches with treatment,
       increased cervical rotation with treatment, intact reflexes, intact sensation,
       good muscle tone and strength, and a steady and appropriate gait and
       station.

(Tr. 28 (internal citations omitted).)

       Sedentary work

       involves lifting no more than 10 pounds at a time and occasionally lifting
       or carrying articles like docket files, ledgers, and small tools. Although a
       sedentary job is defined as one which involves sitting, a certain amount of
       walking and standing is often necessary in carrying out job duties. Jobs are
       sedentary if walking and standing are required occasionally and other
       sedentary criteria are met.

20 C.F.R. § 404.1567(a).

       Pfitzer does not state what additional limitations the ALJ should have included in

the RFC assessment to address her limitations from pain, fatigue, and headaches. The ALJ

provided some explanation for how the limitations he included addressed these issues,

and the court cannot conclude that his conclusion was patently wrong.

       4.4.2. Concentration, Persistence, and Pace

       Pfitzer argues that, although the ALJ found she was moderately limited in

concentration, persistence, and pace, this limitation is not adequately accounted for in the

RFC. (ECF No. 11 at 26-28.) She argues that “[t]he ALJ should have made specific findings



                                      18
       Case 1:20-cv-00049-WED Filed 10/20/20 Page 18 of 23 Document 21
of what caused [Pfitzer’s] limits concentrating, persisting, or maintaining pace, then,

explained how those specific limitations were addressed and accommodated by the limits

the ALJ included in his RFC assessment.” (ECF No. 11 at 28.) In response, the

Commissioner argues that the RFC does address her moderate limitation and that “the

ALJ looked to conflicting evidence,” including “objective medical evidence, [Pfitzer’s]

improvement with treatment, and medical opinions.” (ECF No. 19 at 8.)

       The ALJ stated that the RFC

       accommodates [Pfitzer’s] moderate mental limitations with the following
       restrictions: she is limited to understanding, carrying out and remembering
       no more than simple instructions; simple, routine tasks performed in an
       environment free from fast paced production requirements, involving only
       simple work-related decisions, and few, if any, workplace changes; and
       only occasional interaction with the public, coworkers or supervisors.

(Tr. 28.) He further stated that “more significant mental restrictions are not supported by

the evidence showing that [Pfitzer] exhibited reasonably good function during a number

of mental examinations while taking medications.” (Tr. 28.)

       It is well-established that “[b]oth the RFC and the hypothetical question presented

to a VE must incorporate the ‘totality of a claimant’s limitations,’ including any

‘deficiencies of concentration, persistence and pace.’” Mischler v. Berryhill, 766 F. App’x

369, 375 (7th Cir. 2019) (unpublished) (quoting O’Connor-Spinner v. Astrue, 627 F.3d 614,

619 (7th Cir. 2010)). “The ALJ need not use this exact terminology, so long as the phrasing

‘specifically exclude[s] those tasks that someone with the claimant’s limitations would be

unable to perform.’” (Id.) (alteration in original); see Winsted v. Berryhill, 923 F.3d 472, 477


                                      19
       Case 1:20-cv-00049-WED Filed 10/20/20 Page 19 of 23 Document 21
(7th Cir. 2019) (“Though particular words need not be incanted, we cannot look at the

absence of the phrase ‘moderate difficulties with concentration, persistence, and pace’ and

feel confident this limitation was properly incorporated in the RFC and in the

hypothetical question.”) (emphasis in original). “Even generic limitations, such as

limiting a claimant to simple, repetitive tasks, may properly account for moderate

limitations in concentration, persistence, and pace, so long as they ‘adequately account

for the claimant’s demonstrated psychological symptoms’ found in the record.” Urbanek

v. Saul, No. 19-1394, 796 F. App’x 910, 914 (7th Cir. 2019) (unpublished).

       State agency psychological consultants Dr. Esther Lefevre and Dr. Larry Kravitz

both opined that Pfitzer was moderately limited in her “ability to carry out detailed

instructions,” in her “ability to maintain attention and concentration for extended

periods,” in her “ability to perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances,” and in her “ability to

complete a normal workday and workweek without interruptions from psychologically

based symptoms and to perform at a consistent pace without an unreasonable number

and length of rest periods.” (Tr. 101, 158.)

       “[The Seventh Circuit] [has] repeatedly rejected the notion that a hypothetical like

the one here ‘confining the claimant to simple, routine tasks and limited interactions with

others adequately captures temperamental deficiencies and limitations in concentration,

persistence, and pace.” Varga v. Colvin, 794 F.3d 809, 814-15 (7th Cir. 2015) (quoting Yurt,



                                      20
       Case 1:20-cv-00049-WED Filed 10/20/20 Page 20 of 23 Document 21
758 F.3d at 858-59). Although the RFC includes more limitations than just “simple, routine

and repetitive tasks,” the additional limitations address Pfitzer’s social functioning and

workplace adaptation rather than deficiencies in concentration, persistence, and pace. (Id.

at 815) (“‘Few if any work place changes’ with limited ‘interaction with coworkers and

supervisors’ deals largely with workplace adaptation rather than concentration, pace, or

persistence.”). The ALJ’s RFC assessment does not adequately address the limitations

found by Pfitzer’s medical providers.

       Accordingly, on remand the ALJ shall ensure that Pfitzer’s moderate limitation in

concentration, persistence, and pace are incorporated into the RFC assessment.

       4.4.3. Interpersonal Deficits

       Pfitzer argues that the RFC assessment did not adequately address her

interpersonal deficits. (ECF No. 11 at 26-29.) She argues that a limitation to “occasional

interaction with the public, coworkers or supervisors” does not address her moderate

limitation in interacting with others because “the ALJ pointed to no evidence that it was

the frequency of [Pfitzer’s] interactions with others that affected her social functioning[.]”

(ECF No. 11 at 28.) In response, the Commissioner argues that the ALJ generally

accounted for her social limitations noted in Dr. Lefevre and Dr. Kravitz’s opinions. (ECF

No. 19 at 14-16.)

       To support his finding that Pfitzer had a moderate limitation in interacting with

others, the ALJ stated he



                                      21
       Case 1:20-cv-00049-WED Filed 10/20/20 Page 21 of 23 Document 21
       gave great weight to the consultants’ general assessments of moderate
       limitations in these areas. As discussed in finding #4, moderate limitations
       for these areas are supported by the overall evidence at the hearing level…
       While these restrictions are slightly different from those set forth by the
       consultants, they are largely supported by evidence at the hearing level.

(ECF No. 10-3 at 31; Tr. 30.)

       Pfitzer does not articulate what additional limitation(s) the ALJ should have

included in the RFC assessment to account for her interpersonal deficits. However, she

appears to be arguing that a limitation that addressed the quality of her interactions,

rather than frequency, would have been more appropriate. See Wartak v. Colvin, No. 2:14-

CV-401-PRC, 2016 WL 880945, at *7 (N.D. Ind. Mar. 8, 2016); (ECF No. 11 at 29).

       Dr. Lefevre found that Pfitzer “is capable of less stressful, routine work that would

require occasional contact with others.” (Tr. 97.) Dr. Lefevre and Dr. Kravitz both found

that Pfitzer would be moderately limited in her “ability to work in coordination with or

in proximity to others without being distracted by them,” (Tr. 101, 158), but she was not

significantly limited in her “ability to interact appropriately with the general public” (Tr.

101, 159). They also opined that Pfitzer’s “[s]uperficial interactions with others [are]

intact, [she is] able to ask questions, request assistance and does not require special

supervision. [She has] [m]oderate difficulty effectively dealing with negative feedback

[and] criticism… These episodes would be moderately distracting to others, as well as

others being distracting to her.” (Tr. 101, 158.)




                                      22
       Case 1:20-cv-00049-WED Filed 10/20/20 Page 22 of 23 Document 21
          The RFC assessment regarding Pfitzer’s interpersonal deficits is supported by

substantial evidence. Therefore, the court finds no error in this part of the ALJ’s decision.

5. Conclusion

          In her conclusion, Pfitzer “respectfully requests this Court reverse the

Commissioner’s final decision, without a remand for re-hearing, awarding benefits.” (ECF

No. 11 at 30.)

          A direct award of benefits, however, is inappropriate because not all factual issues

have been resolved, see Israel v. Colvin, 840 F.3d 432, 441-42 (7th Cir. 2016), and the

evidence is not such that it “can yield but one supportable conclusion.” Martin v. Saul,

950 F.3d 369, 376 (7th Cir. 2020) (quoting Campbell v. Shalala, 988 F.2d 741, 744 (7th Cir.

1993)).

          IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

          Dated at Milwaukee, Wisconsin this 20th day of October, 2020.



                                                   _________________________
                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge




                                         23
          Case 1:20-cv-00049-WED Filed 10/20/20 Page 23 of 23 Document 21
